Citation Nr: 0032205	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  97-10 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for proteinuria 
secondary to a service-connected disability.  

2.  Entitlement to service connection for reflux nephropathy 
secondary to a service-connected disability.

3.  Entitlement to service connection for hypertension 
secondary to a service-connected disability.

4.  Entitlement to service connection for porphyria cutanea 
tarda.  

5.  Entitlement to service connection for carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of  rating decisions of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  The positive evidence that the veteran has proteinuria 
secondary to a service-connected disability is outweighed by 
the negative evidence of such a relationship.  

2.  The positive evidence that the veteran has reflux 
nephropathy, and that it is secondary to a service-connected 
disability is outweighed by the evidence that reflux 
nephropathy has not been definitively diagnosed.  

3.  The positive evidence that the veteran has hypertension 
secondary to a service-connected disability is outweighed by 
the negative evidence of such a relationship.

4.  Competent evidence of a current diagnosis of porphyria 
cutanea tarda has not been presented.   

5.  Competent evidence of a current diagnosis of carpal 
tunnel syndrome has not been presented.


CONCLUSIONS OF LAW

1.  Service connection for proteinuria secondary to a 
service-connected disability is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303, 3.304, 3.310 
(2000).  

2.  Service connection for reflux nephropathy secondary to a 
service-connected disability is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2000).  

3.  Service connection for hypertension secondary to a 
service-connected disability is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2000).  

4.  Porphyria cutanea tarda was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303, 3.304 (2000).  

5.  Carpal tunnel syndrome was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3,303, 3.304 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from August 1966 to March 
1968.  In September 1968 service connection was awarded for 
spondylolysis and grade I spondylolisthesis of L5-S1 with 
myositis lumbar muscles.  In May 1990 the veteran underwent 
an L5-S1 lumbar laminectomy with fusion.  In July 1995 the 
veteran's neurogenic bladder was found to be associated with 
his service-connected back disability, and service connection 
was granted for that disability.  In March 1998 service 
connection was granted for depression secondary to the back 
disability.  The veteran has been granted additional benefits 
for several periods of convalescence.  His current combined 
rating based on service-connected disability is 80 percent.  
In addition, the veteran has been awarded total disability 
compensation based on individual unemployability since March 
1995.  

In this appeal, the veteran seeks to establish service 
connection for five additional disabilities that he argues 
have developed as the result of his service-connected back 
and/or bladder disabilities.  In March 1995 the veteran filed 
a claim seeking to establish service connection for, inter 
alia, nephropathy, proteinuria and essential hypertension 
disabilities, asserting they were caused when, during back 
surgery, the nerves affecting those functions were severed.  
He submitted VA treatment records, among them a discharge 
report dated in February 1995 in which it is reported that he 
was hospitalized with a history of chronic back, leg and 
pelvic pain that became far more intense following 
laminectomy and L5 diskectomy in 1990.  A magnetic resonance 
imaging study reportedly revealed nerve root scarring that 
caused severe pain that was unresponsive to conservative 
treatment, including four nerve blocks, chronic pain 
management program and physical therapy.  The veteran had 
severe low back pain that increased with sitting and improved 
with lying down.  He also reported bladder problems that were 
getting worse.  He was unable to sit without severe pain and 
was concerned about his prostate.  During that 
hospitalization additional medical information was obtained 
and the examiner reported:  "It is thought that his 
proteinuria is secondary to a reflux of urine from his 
neurogenic bladder.  If the symptoms continue[] and the 
protein in the urine increases, he may need further 
evaluation including renal biopsy in the future. . .  [H]is 
back condition has probably caused his neurogenic bladder 
which has caused his reflux nephropathy and given him 
proteinuria and essential hypertension.  These are probably 
all related to some degree."  

Additional medical records reflect treatment for, inter alia, 
rash, back and pelvic pain, hypertension, proteinuria, and 
neurogenic bladder.  In July 1995 the RO denied service 
connection for hypertension.  At the same time it concluded 
the proteinuria and reflux nephropathy were more accurately 
characterized as "kidney disease," and denied service 
connection for kidney disease.  In August 1995 the veteran 
indicated he did not understand the RO's decision denying his 
claims, and the RO accepted that document as a Notice of 
Disagreement; in September 1995 the RO responded to the 
veteran's inquiry, and further articulated its decision to 
deny service connection for hypertension and kidney disease.  
Additional VA treatment records were obtained reflecting 
treatment for the veteran's back disability.  In November 
1995 the veteran asked to "reopen" his claim of service 
connection for kidney, bladder, liver and high blood pressure 
disabilities secondary to his service-connected back 
disability, asserting that during the back surgery the nerves 
controlling the function of those organs were severed.  In 
response to the RO's request for additional medical evidence, 
the veteran reported all conditions were treated at the VA 
facility in Tampa, Florida, and that he had already submitted 
a medical record that stated there was a causal connection 
between his service-connected disability and these 
conditions.  Additional VA treatment records were obtained 
that showed care administered for chronic low back pain that 
radiated into the legs, headaches, genitourinary problems and 
hypertension.  In February 1996 the veteran was furnished a 
Statement of the Case, but it did not explain the reasons or 
bases for its determination to deny service connection for 
hypertension and kidney disease.  

Additional copies of VA treatment records, some of which were 
duplicates, were received that showed the following 
diagnoses:  chronic low back pain, hypertension, bladder, 
reflux nephropathy and proteinuria.  Supplemental Statements 
of the Case (SSOC) that explained the reasons for denying 
service connection for hypertension and kidney disease were 
sent to the veteran later in February 1996 and in March 1996.  
Material from the files of the Social Security Administration 
(SSA) were received in late March 1996 and showed the veteran 
was entitled to receive disability benefits from SSA 
beginning in January 1995, but the RO concluded the evidence 
was not new with regard to the hypertension and kidney claims 
and those claims remained denied.  Additional VA treatment 
records were received, but the service connection for 
hypertension and kidney disease remained denied on both a 
direct and secondary basis, as explained in SSOCs issued in 
June and October 1996.  

The veteran also claimed, in June 1996, that he had a skin 
disorder due to exposure to Agent Orange.  That claim was 
denied in October 1996.  In October 1996 the veteran reported 
that on the previous day (which was the date of the rating 
decision denying service connection) he was seen by a VA 
physician who diagnosed his skin problem as porphyria cutanea 
tarda.  However, the veteran's treatment records were 
obtained, including the record of treatment dated October 7, 
1996, and contain no diagnosis of porphyria cutanea tarda; 
his skin condition was diagnosed as acneform folliculitis.  

A document dated in November 1996 contained a request for a 
hearing, and was liberally construed as a substantive appeal.  
His claims seeking to establish service connection for 
hypertension and kidney disease were again considered, but 
remained denied.  He was informed of those determinations in 
a SSOC and in a rating decision, both dated in December 1996.  
Following receipt of additional medical evidence, service 
connection was denied for porphyria cutanea tarda, carpal 
tunnel syndrome and acneiform folliculitis incurred or 
aggravated either directly in service or within any 
applicable presumptive period following service.  In January 
1997 the veteran expressed disagreement with, inter alia, the 
decision to deny service connection for a skin condition 
including porphyria cutanea tarda, and carpal tunnel 
syndrome.  In February 1997 the veteran was provided with a 
SSOC that explained that his hypertension, kidney disease, 
skin disorder and carpal tunnel syndrome remained denied on a 
direct basis, as presumptive disorders, and as secondary to a 
service-connected disability.  In April 1997 the veteran 
filed a VA Form 9, Appeal to Board of Veterans' Appeals, on 
which he indicated he did not want a hearing before a Board 
member, and that he intended to discuss, inter alia, service 
connection for hypertension, kidney disease, porphyria 
cutanea tarda and left carpal tunnel syndrome at his upcoming 
hearing before a hearing officer.  

A hearing was held before a hearing officer at the RO in May 
1997.  The veteran testified that he was not seeking service 
connection for folliculitis, but was seeking service 
connection for porphyria cutanea tarda, which he said was 
caused by inservice exposure to Agent Orange.  He stated that 
he was told by his physician at the VA medical facility in 
Tampa that his hypertension was caused by his back problem.  
He said that he claimed his kidney disease was also caused by 
his back disability.  He said he had received no treatment 
for his porphyria cutanea tarda.  He added that he first 
discovered he had carpal tunnel syndrome when he started 
using a cane, and that a physician gave him a brace that he 
used when his hand became painful.  He also switched the cane 
to the other hand when one became painful.  He described the 
pain as similar to an electrical shock.  He was told to take 
Motrin(r) for the pain.  

In June 1997 the veteran underwent a VA Compensation and 
Pension examination.  During the portion of the examination 
dedicated to examining the veteran's skin, the physician 
noted diffuse erythema with a few small telangiectasis on his 
face.  Mild erythema was noted on his scalp.  On his trunk 
there was some scatter follicular papules that were slightly 
erythematous and a few very small follicular pustules were 
also present.  He did not have any scarring that the examiner 
could see.  There were no cystic lesions and no other 
significant active lesions on his back or trunk.  He did have 
a little bit of erythema along his sternal area and a few 
very small erythematous papules which were follicularly 
oriented also on his chest.  The examiner's assessment noted 
the veteran had some seborrheic dermatitis, which was very 
mild in his scalp and possibly in his eyebrows and beside his 
nose.  Some erythema and telangiectasis were also noted 
there, as well as some rosacea.  His anterior chest may also 
have had some seborrheic dermatitis.  The examiner also noted 
some folliculitis, and added that the veteran probably 
required use of a topical antibiotic.  With regard to 
porphyria cutanea tarda, the examiner stated that the veteran 
had no signs of that condition.  He added that he could see 
no evidence of any severe cystic lesions or scars that would 
indicate chloracne, and none of the lesions present caused 
any functional problems.  He added that the record should be 
checked for a relatively recent dermatology examination.  
Another portion of the examination focused on renal and 
cardiovascular systems.  The diagnoses were as follows:  
arterial hypertension, most probably essential, fairly well 
controlled with medication and no evidence of end-organ 
damage; proteinuria most probably secondary to prolonged use 
of nonsteroidal anti-inflammatory drugs, more than 9 kg of 
ingestion of ibuprofen in a six-year interval; history of 
reflux neurogenic bladder apparently secondary to lumbosacral 
neuropathy.  The examiner added that there was no evidence of 
reflux nephropathy so far in the veteran that could be 
confirmed by imaging studies.  He added, "Arterial 
hypertension very unlikely will be associated with any kind 
of kidney problem in view of the normal creatinine clearances 
and a small amount of protein in the 24 hour collection."  
The examiner recommended urodynamic studies and urological 
consultation to further characterize the possibility of a 
reflux and evaluation of the present bladder situation.  

Finally, yet another portion of the Compensation and Pension 
examination identified neurological problems.  The diagnostic 
impression was status post lumbar laminectomy with L4-S1 
fusion with chronic low back pain, with no evidence of 
radiculopathy or motor or sensory deficits in the lower 
extremities; history of neurogenic bladder with very minimal 
dysfunction of urinary ability, does not require 
catheterization to maintain voiding.  Regarding the presence 
of carpal tunnel syndrome, the examiner noted subjective 
complaints of bilateral hand numbness with no evidence of 
carpal tunnel syndrome or motor or sensory deficits on 
clinical examination; the examiner added that he did not feel 
that those complaints were based on the use of the cane as 
the veteran stated.  

In March 1998, service connection was again denied for 
hypertension, a kidney disorder, reflux nephropathy, 
porphyria cutanea tarda and carpal tunnel syndrome.  In June 
1998 the veteran was furnished a SSOC explaining the bases 
for the March 1998 decision.  In written argument submitted 
to the Board in December 1998 the veteran's representative 
argued that the evidence showed that the veteran's voiding 
problems began following his back surgery and have been 
related to that back surgery.  The representative added that 
the bladder problems could not be separated from the kidney 
problems, which could not in turn be separated from 
hypertension and reflux nephropathy.  He added that the 
veteran's porphyria cutanea tarda and carpal tunnel syndrome 
should be service-connected. 

In February 2000, the Board referred the matter to the Chief 
of Staff at the VA medical center in Danville, Illinois, for 
a medical expert opinion with regard to the three 
disabilities claimed to be secondary to the veteran's 
service-connected back disability.  The Board asked for 
answers to the following questions:  Whether the veteran's 
proteinuria is proximately due to or the result of his 
service-connected low back disorder and/or neurogenic 
bladder?  Whether the veteran's reflux nephropathy is 
proximately due to or the result of his service-connected low 
back disorder and/or neurogenic bladder?  Whether the 
veteran's hypertension is proximately due to or the result of 
his service-connected low back disorder and/or neurogenic 
bladder?  In reaching each conclusion, you should discuss the 
most probably etiology of each disorder noted and, in the 
case of proteinuria, the expert was asked to specifically 
state whether this condition is productive of an active 
kidney disorder.  If not, whether the veteran's proteinuria, 
reflux nephropathy and/or hypertension are aggravated by his 
service-connected low back disorder and/or neurogenic 
bladder?  If aggravation is found, you should opine as to the 
degree of additional impairment caused by his service-
connected low back disorder and/or neurogenic bladder.   

Following review of the veteran's claims folder, a VA 
physician who was board certified in Internal Medicine and 
Nephrology responded to the Board's inquiries in February 
2000 as follows.  Regarding hypertension, the physician 
reviewed the record and stated that he was not exactly sure 
when the hypertension started, but that it clearly predated 
the back surgery by at least four months.  The physician 
added "the hypertension is most probably secondary to benign 
essential hypertension and was unrelated to the back surgery 
that he had in April of 1990."  With regard to reflux 
nephropathy, the physician noted that the bladder problems 
were clearly caused by the back surgery but that he agreed 
with the conclusion by a VA examiner in 1997 that there was 
no evidence of the presence of reflux nephropathy.  He 
explained that there was no evidence that the veteran 
underwent voiding cystourethrography or radionuclide 
cystography.  He added that although ultrasonography is the 
initial diagnostic study of choice to evaluate suspected or 
proven ureterovesical reflux, it cannot effectively rule out 
reflux and to date ureterovesical reflux has been neither 
"ruled in" nor "ruled out."  Renal scintigraphy was 
interpreted as a fairly normal study, with no mention of 
evidence of renal cortical scarring, frequently associated 
with reflux nephropathy.  Likewise, no history or evidence of 
previous urinary tract infections was noted, although such 
infections were a frequent problem in ureterovesical reflux.  
Based on the foregoing, the physician concluded that 
ureterovesical reflux or reflux nephropathy had not been 
documented, and the presence of proteinuria alone could not 
be taken as evidence of associated reflux glomerulopathy.  
Finally, with regard to proteinuria, the physician concluded 
that although the condition was present, its etiology could 
not be determined on the current medical record.  The 
physician noted that proteinuria could be seen in a variety 
of conditions such as membranous nephropathy, and also could 
be caused by secondary systemic diseases such as lupus, but 
that only a kidney biopsy would determine the exact etiology 
of the proteinuria.  Regarding a possible connection between 
hypertension and proteinuria, the physician agreed with the 
VA examiner from 1997 who said that the proteinuria was 
probably unrelated to the hypertension since the blood 
pressure was well controlled at the time the urine study was 
done, and there was no evidence of any decrease in the 
glomerular filtration rate at that time.  The doctor 
concluded as follows:  "In conclusion, it is my opinion that 
the hypertension in [the veteran] is most likely secondary to 
essential hypertension, and the reflux nephropathy has not 
been documented at any time in [the veteran].  The 
proteinuria etiology is undetermined.  Only a kidney biopsy 
may resolve this issue once and for all."  A copy of the 
opinion was provided to the veteran's representative, and no 
additional evidence or argument was received.  

Laws and Regulations

The evidence shows that the veteran has been provided the 
proper notices and the RO has satisfied its duty to assist 
the veteran in developing the facts pertinent to the service 
connection claims.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096,___(2000) 
(to be codified as amended at 38 U.S.C.A. §§ 5103, 5103A).  

For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. § 1110 (West 1991).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  
38 C.F.R. § 3.310(a) (2000).  In addition, disability that is 
not service-connected may be afforded service connection to 
the extent the nonservice-connected disability is aggravated 
by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Service connection may also be granted for chronic diseases, 
such as cardiovascular or renal disorders, that become 
manifest to a compensable degree within one year after 
separation from active duty.  38 U.S.C.A. § 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).  

A disease specified in 38 U.S.C.A. § 1116(a)(2) becoming 
manifest as specified in that paragraph in a veteran who, 
during active duty, served in the Republic of Vietnam during 
the period beginning January 6, 1962, and ending on May 7, 
1975, and each additional disease identified by regulation 
warranting a presumption of service connection by reason of 
having a positive association with exposure to an herbicide 
agent, manifest during any applicable presumptive period, in 
a veteran who had service in the Republic of Vietnam during 
that period and who was exposed to that herbicide, shall be 
considered to have been incurred in or aggravated by such 
service, notwithstanding that there is no record of evidence 
of such disease during service.  38 U.S.C.A. § 1116 (West 
1991 and Supp. 2000).  


Analysis
Service connection for proteinuria 
secondary to a service-connected disability

There is no evidence or argument that the veteran incurred or 
aggravated proteinuria during service.  The evidence 
establishes that the veteran has been diagnosed with 
proteinuria since service, and in a Discharge Summary dated 
in February 1995 a VA physician opined that the condition was 
secondary to the veteran's service-connected neurogenic 
bladder.   

There is no question in the record that the veteran has been 
diagnosed with proteinuria.  There is a question in the 
record as to the etiology of the condition, however.  In the 
February 1995 record cited above the condition was attributed 
to the veteran's service-connected neurogenic bladder.  In 
the report of the June 1997 VA Compensation and Pension 
examination, the examiner said the veteran's proteinuria was 
most probably secondary to prolonged use of nonsteroidal 
anti-inflammatory drugs, more than 9 kg in a six year period.  
The Board notes that if the veteran used nonsteroidal anti-
inflammatory drugs to treat his service-connected back 
disability, and if the etiology of the proteinuria was in 
fact those drugs, service connection for the condition that 
resulted might be warranted.  In the opinion obtained by the 
Board in February 2000, the medical expert, based on a review 
of the complete record, opined that the etiology of the 
proteinuria could not be determined based on the record then 
in existence.  He identified other conditions that might be 
present and other systemic diseases that could be the cause 
of the veteran's proteinuria, but pointed out that without a 
kidney biopsy the cause of the proteinuria could not be 
determined.  

The positive evidence includes the veteran's assertions and 
the February 1995 VA Discharge Summary that the veteran's 
proteinuria is caused by his service-connected neurogenic 
bladder.  It also includes the June 1997 report of the 
Compensation and Pension examination that suggests the 
proteinuria was probably secondary to nonsteroidal anti-
inflammatory medication.  Among the positive evidence is the 
veteran's representative's assertion that the veteran's 
proteinuria, to the extent it is considered a bladder 
problem, could not be separated from his kidney problems, the 
Board points out that the representative has not shown that 
he is qualified to provide competent medical evidence, and 
his assertion is entitled to no probative value.  Hasty; 
Grottveit; Espiritu. 

The negative evidence includes the February 2000 expert 
opinion that states a determination as to etiology cannot be 
made without a biopsy.  The Board affords more probative 
value to the opinion obtained in February 2000.  It was 
clearly based on a review of all the evidence of record.  It 
explained that, contrary to the February 1995 and June 1997 
opinions that purported to identify the etiology, the 
etiology of the proteinuria could not be determined without a 
kidney biopsy.  That has not been done to date, and is such 
an invasive procedure that the Board will not direct the RO 
to have it conducted.  In light of the expert's opinion that 
the cause of the veteran's proteinuria has not been 
determined, it is not unreasonable that he did not address 
whether that condition was aggravated by a service-connected 
disability.  As the Board has found that the negative 
evidence outweighs the positive evidence, service connection 
for proteinuria secondary to service-connected disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1112 (West 1991).  

If the positive and negative evidence were in approximate 
equipoise, the law requires that the benefit sought be 
granted, as a claimant is entitled to the benefit of the 
doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2000).  In 
this case, however, the positive and negative evidence is not 
in equipoise.  Accordingly, the benefit of the doubt does not 
apply.  


Service connection for reflux nephropathy 
secondary to a service-connected disability

There is no suggestion among the veteran's service medical 
records that he incurred or aggravated reflux nephropathy 
during service, or that the condition was present to a 
compensable degree within one year following discharge from 
active duty.  On the other hand, the record contains a 
Discharge Summary dated in February 1995 in which a VA 
physician opined that the veteran had reflux nephropathy, 
which was secondary to the veteran's service-connected 
neurogenic bladder, which in turn was secondary to his 
service-connected back disability. 

For purposes of determining whether service connection for 
reflux nephropathy is warranted, the Board finds that the 
expert's opinion dated in February 2000, based as it was on 
the entire evidence of record including the 1995 Discharge 
Summary identifying reflux nephropathy as one of the 
diagnoses present, is afforded more probative value with 
regard to the matter of whether the veteran has reflux 
nephropathy.  That opinion states that reflux has neither 
been ruled in nor ruled out.  The studies conducted showed no 
mention of evidence of renal cortical scarring, frequently 
associated with reflux nephropathy, and no history or 
evidence of previous urinary tract infections was noted.  As 
a result of having determined that the presence of reflux 
nephropathy had not been established, the examiner did not 
address whether there was a nexus between such a condition 
and service or a service-connected disability.  

With regard to the veteran's representative's assertion that 
the veteran's reflux nephropathy could not be separated from 
his bladder and kidney problems, the Board points out that 
the representative has not shown that he is qualified to 
provide competent medical evidence, and his assertion 
regarding the existence of a connection between a service-
connected disability and reflux nephropathy is entitled to no 
probative value.  Hasty; Grottveit; Espiritu.

Based on the foregoing, the Board finds the probative value 
of the positive evidence is outweighed by the probative value 
of the negative evidence, and concludes service connection is 
not warranted for reflux nephropathy, either as directly 
incurred in service or present during a presumptive period 
following service, or as secondary to a service-connected 
disability.  38 U.S.C.A. § 1110, 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309, 3.310 (2000).  Furthermore, as the positive 
and negative evidence is not in equipoise, the benefit of the 
doubt does not apply.  38 U.S.C.A. § 5107 (West 1991).  

Service connection for hypertension 
secondary to a service-connected disability

The veteran does not argue, nor does the record suggest, that 
he incurred or aggravated hypertension during service, or 
that it was present to a compensable degree within one year 
following service.  With regard to whether hypertension is 
causally related to the veteran's service-connected back or 
bladder disabilities, the February 1995 Discharge Summary 
stated that the veteran's back condition probably caused his 
neurogenic bladder which caused his reflux nephropathy and 
gave him proteinuria and essential hypertension.    

With regard to whether service connection is warranted for 
hypertension, the Board points out that other than the 
February 1995 Discharge Summary, none of the medical evidence 
of record presents positive evidence that supports a finding 
that the veteran's hypertension is secondary to a service-
connected disability.  The February 1995 opinion provides no 
discussion of the bases for the assertion that the 
hypertension was in fact caused by the back and bladder 
condition, other than to state that such a connection 
probably exists.  The opinion does not discuss the fact noted 
in the February 2000 opinion that hypertension was present 
four months prior to the back surgery.  

On the other hand, the negative medical evidence includes the 
two opinions that directly address the question of whether 
there is a relationship between hypertension and a service-
connected disability.  Those opinions, the June 1997 VA 
Compensation and Pension examination and the February 2000 
expert opinion, report it is very unlikely that the veteran's 
hypertension was associated with any kind of kidney problem 
in view of the normal creatinine clearances and a small 
amount of protein in the 24 hour collection.  It was further 
concluded that the hypertension was most likely secondary to 
essential hypertension, particularly in light of the fact 
that the hypertension appeared before the veteran's back 
surgery, and at a time when the veteran was 43 years old.  In 
light of the fact that those opinions were provided in 
response to an inquiry directed to the etiology of the 
hypertension, and were based on a review of the veteran's 
entire medical record, the Board affords more probative value 
to the June 1997 and February 2000 opinions than to the 
February 1995 Discharge Summary.  With regard to the 
veteran's representative's assertion that the veteran's 
hypertension could not be separated from his bladder and 
kidney problems, the Board points out that the representative 
has not shown that he is qualified to provide competent 
medical evidence, and his assertion is entitled to no 
probative value.  Hasty; Grottveit; Espiritu.  The expert in 
February 2000 was asked to address the question of whether 
the veteran's service-connected disabilities aggravated 
hypertension, and indicated the veteran's benign essential 
hypertension was unrelated to the back surgery.  

Following careful consideration of the evidence of record, 
the Board finds the evidence regarding whether the veteran 
has hypertension that is secondary to a service-connected 
disability is not in equipoise, and that the negative 
evidence outweighs the positive evidence.  Accordingly, 
service connection for hypertension secondary to a service-
connected disability is denied.  38 U.S.C.A. §§ 1110, 1112, 
5107; 38 C.F.R. §§ 3.307, 3.309, 3.310 (2000).  

Service connection for porphyria cutanea tarda
and carpal tunnel syndrome

The Veterans Claims Assistance Act of 2000, referenced above, 
also contains extensive provisions modifying the adjudication 
of all pending claims, and imposes additional obligations on 
the Secretary in assisting a claimant in the development of a 
claim.  Here, a review of the record as it relates to the 
issues of entitlement to service connection for porphyria 
cutanea tarda and carpal tunnel syndrome shows that the RO 
has substantially complied with the new requirements set out 
in Public Law 106-475.  In this regard, the record shows that 
all pertinent medical records identified by the veteran have 
been obtained.  The veteran has also been advised of the 
basis for the denial of his claim and thus, the kind of 
medical evidence needed to support his claim.  The veteran 
has not indicated that such medical evidence exists.  The 
record also shows that the RO made a reasonable effort to 
obtain necessary evidence by scheduling the veteran for a VA 
examination and obtaining a medical opinion pertinent to the 
veteran's claim.  There is no indication of record of any 
need for additional evidentiary or procedural development 
under Public Law 106-475, before the Board considers the 
issues.  Upon review of the evidence, the Board is satisfied 
that all necessary evidence has been received and has been 
adequately developed for an equitable disposition of the 
veteran's appeal regarding these issues.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  See also Rose v. West, 11 Vet. App. 169, 171 (1998).

Porphyria cutanea tarda

The veteran asserts that he was exposed to herbicide agents 
while serving in Vietnam and in fact rubbed the substance 
over his upper body, and that he has a skin condition claimed 
as porphyria cutanea tarda that should be service connected.  
In support of that claim, he has identified no medical 
evidence that diagnosed the condition, but instead offered 
only his testimony that he had porphyria cutanea tarda.  The 
record contains no such diagnosis.  

In this regard, it is well to observe that the Court has 
determined, in a case involving exposure to Agent Orange, 
that mere exposure, without more, is not a compensable 
occurrence.  Winsett v. West, 11 Vet. App. 420, 425 (1998).  
Indeed, the only evidence suggesting the existence of any 
current porphyria cutanea tarda is the veteran's own lay 
assertions.  Notably, however, where the determinant issue 
involves a question of medical diagnosis or medical etiology, 
a lay person is not competent to provide probative evidence 
as to matters requiring expertise derived from specialized 
medical knowledge, skill, training, or education.  Espiritu, 
supra.  Thus, there is no competent evidence in the claims 
file to establish that the appellant has porphyria cutanea 
tarda.  Therefore, the Board must conclude that porphyria 
cutanea tarda was not incurred in or aggravated by service.  
Accordingly, service connection is denied.

Carpal tunnel syndrome 

The veteran testified at his hearing that he had carpal 
tunnel syndrome as the result of having to use a cane; he 
explained that the cane was necessitated by his service-
connected back disability.  

As detailed above, however, the record contains no medical 
evidence that suggests the veteran has carpal tunnel syndrome 
and that it was caused or aggravated by his back or bladder 
disabilities.  When responding to an specific inquiry as to 
whether such a relationship existed, a VA physician opined in 
June 1997 that there was no such relationship.  The veteran's 
assertion that he has carpal tunnel syndrome caused by using 
a cane is not competent evidence that the condition was 
caused by such activity.  Hasty; Grottveit; Espiritu.  

In the absence of competent evidence of a current diagnosis, 
the Board must conclude that carpal tunnel syndrome was not 
incurred in or aggravated by service.  Accordingly, service 
connection is denied.  


ORDER

Service connection for proteinuria secondary to a service-
connected disability is denied.  

Service connection for reflux nephropathy secondary to a 
service-connected disability is denied.

Service connection for hypertension secondary to a service-
connected disability is denied.

Service connection for porphyria cutanea tarda is denied.  

Service connection for carpal tunnel syndrome is denied.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

